Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered April 9, 2014. The order, insofar as appealed from, denied the motion of defendant to compel discovery responses from plaintiffs.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
*1698Memorandum: “It is well settled that a court is vested with broad discretion to control discovery and that the court’s determination of discovery issues should be disturbed only upon a showing of clear abuse of discretion” (Roswell Park Cancer Inst. Corp. v Sodexo Am., LLC, 68 AD3d 1720, 1721 [2009]). We perceive no such abuse of discretion in Supreme Court’s denial of that part of the motion of defendant seeking to compel plaintiffs to provide authorizations permitting disclosure of the billing records of plaintiffs’ private health care insurers. Plaintiffs previously had provided authorizations permitting defendant to obtain the billing records of the health care providers of Cheryl Voss, the injured plaintiff, and defendant “failed to show the relevancy of the demanded documents” to its defense (Jordan v Blue Circle Atl., 296 AD2d 752, 753 [2002]).
Present — Centra, J.P., Carni, Lindley and DeJoseph, JJ.